Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1, 3-5, 8-10, 12-13, 15-19 and 22, 25-27 have been examined and rejected. This Office action is responsive to the RCE filed on 06/24/2021, which has been entered in the above identified application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 9, 13, 15-16, 19, and 25 are rejected under AIA  35 U.S.C. § 102(a)(1) as being anticipated over Takahashi et al. (US 20100199191 A1, hereinafter Takahashi).

As to independent claims 1, and 13,  Takahashi teaches a method (paragraph [0002], The present invention relates to a collaborative work apparatus and a method of controlling collaborative work for allowing participants to edit the same file or document during a conference or a collaborative work where a plurality of users participate) comprising: 
providing, by a microprocessor (Fig. 1, paragraph [0058], personally-used terminal devices 5a), a first cursor in a multimedia conference controlled by a first user of a communication endpoint (Fig. 8, paragraph [0111], the cursor image of the user "S. J" is changed so that the window 101 is enclosed with a predetermined frame line; cursor labeled “S.J.” is the first cursor), the first communication endpoint being in a first location (Fig. 1, paragraph [0058], personally-used terminal devices 5a), wherein the multimedia conference comprises a plurality of users on a plurality of communication endpoints at a plurality of locations (Fig. 8, paragraph [0058], a plurality of personally-used terminal devices 5a, 5b, and 5n are communicably connected to one another via a communication network 7; A collaborative work system 1 is provided to allow a plurality of users to reference or cooperatively edit the same work contents (e.g., electronic data such as presentation materials and conference records) during a conference or a collaborative work);
(Fig. 10, paragraph [0114], when the cursor of the user "S. J" moves out of the window 101, the user "S. J" loses manipulation authority over the window 101. …When the cursor of another user "Ichi" or "Tar" accesses the window 101, another user "Ichi" or "Tar" can newly obtain the manipulation authority over the window 101; the cursor of the user "S. J" moves out of the window 101 is the detected human gesture for the purpose of switching cursor control),
in response to detecting the first event associated with the multimedia conference (Fig. 10, paragraph [0114], when the cursor of the user "S. J" moves out of the window 101, the user "S. J" loses manipulation authority over the window 101. …When the cursor of another user "Ichi" or "Tar" accesses the window 101, another user "Ichi" or "Tar" can newly obtain the manipulation authority over the window 101; the user "S. J" losing cursor control enables cursor switching), enabling at least one of:
switching, by the microprocessor, control of the first cursor in the multimedia conference from the first user of the first communication endpoint to where a second user of a second communication endpoint now controls the first cursor in the multimedia conference (paragraph [0114], When the cursor of another user "Ichi" or "Tar" accesses the window 101, another user "Ichi" or "Tar" can newly obtain the manipulation authority over the window 101), the second communication endpoint being in a second location (Fig. 8, paragraph [0058], a plurality of personally-used terminal devices 5a, 5b, and 5n are communicably connected to one another via a communication network 7; 5b is the second communication endpoint), or
providing, by the microprocessor, a second cursor in the multimedia conference controlled by the second user of the second communication endpoint, wherein the second cursor is a new cursor that is added after the multimedia conference has started (Fig. 11, paragraph [0117], when the cursor of another user "Ichi" accesses a second manipulation area 105 (e.g., a second paragraph of the same file) different from the first manipulation area 103, the manipulation authority over the second manipulation area 105 is granted to another user "Ichi").

As to dependent claims 3 and 15, the rejection of claim 1 is incorporated. Takahashi teaches the method of claim 1, further comprising: 
detecting a second event associated with the multimedia conference (paragraph [0115],  \the user "S. J" may obtain manipulation authority over the window 101 again when the user "S. J" makes any cursor manipulation such as mouse clicking on the window 101; the user "S. J" makes any cursor manipulation such as mouse clicking on the window 101 is the second event),
in response to detecting the second event, enabling at least one of: 
switching control of the multimedia conference from the second user of the second communication endpoint to the first user of the first communication endpoint (paragraph [0115],  the user "S. J" may obtain manipulation authority over the window 101 again when the user "S. J" makes any cursor manipulation such as mouse clicking on the window 101);

unmerging control of the first cursor in the multimedia conference.

As to dependent claim 19, the rejection of claim 13 is incorporated. L Takahashi teaches the system of claim 13, wherein the response to detecting the first event is to provide the second cursor in the multimedia conference (Fig. 11, paragraph [0117], when the cursor of another user "Ichi" accesses a second manipulation area 105 (e.g., a second paragraph of the same file) different from the first manipulation area 103, the manipulation authority over the second manipulation area 105 is granted to another user "Ichi").

As to dependent claim 4, the rejection of claim 3 is incorporated. Takahashi teaches the method of claim 3, wherein the second event is at least one of: 
the second user walking out of a conference room or office; 
the second user walking away from the multimedia conference; 
the second user not paying attention to the multimedia conference (paragraph [0115], while the user "S. J" puts its cursor onto the window 101 in the state of FIG. 8, the user "S. J" may also lose the manipulation authority over the window 101 when no manipulation is executed (e.g., by clicking a mouse, moving a cursor, or editing (during the editing, the cursor also moves accordingly)) for a predetermined time; no manipulation is not paying attention); 

one or more Dual Tone Multi-Frequency (DTMF) tones;
a stress level or mood of the first user; and 
presence of the first user being off camera.

As to dependent claim 9, the rejection of claim 3 is incorporated. Takahashi teaches the method of claim 3, wherein the second event is at least one of: the second user walking out of a conference room or office; the second user walking away from the multimedia conference; and the second user not paying attention to the multimedia conference (paragraph [0115], while the user "S. J" puts its cursor onto the window 101 in the state of FIG. 8, the user "S. J" may also lose the manipulation authority over the window 101 when no manipulation is executed (e.g., by clicking a mouse, moving a cursor, or editing (during the editing, the cursor also moves accordingly)) for a predetermined time; no manipulation is not paying attention);.
	
As to dependent claim 16, the rejection of claim 15 is incorporated. Takahashi teaches the system of claim 15, wherein the second event is at least one of: 
the second user walking out of a conference room or office; 
the second user walking away from the multimedia conference; 
the second user not paying attention to the multimedia conference (paragraph [0115], while the user "S. J" puts its cursor onto the window 101 in the state of FIG. 8, the user "S. J" may also lose the manipulation authority over the window 101 when no manipulation is executed (e.g., by clicking a mouse, moving a cursor, or editing (during the editing, the cursor also moves accordingly)) for a predetermined time; no manipulation is not paying attention); 
the second user looking at or pointing to a specific area of a presented document;
a stress level or mood of the second user;
presence of the second user being on camera;
one or more Dual Tone Multi-Frequency (DTMF) tones;
a stress level or mood of the first user; and 
presence of the first user being off camera.

As to dependent claim 25, the rejection of claim 4 is incorporated. Takahashi teaches the method of claim 4, wherein the second event is the second user not paying attention to the multimedia conference (paragraph [0115], while the user "S. J" puts its cursor onto the window 101 in the state of FIG. 8, the user "S. J" may also lose the manipulation authority over the window 101 when no manipulation is executed (e.g., by clicking a mouse, moving a cursor, or editing (during the editing, the cursor also moves accordingly)) for a predetermined time; no manipulation is not paying attention).


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 8, and 18 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Takahashi et al. (US 20100199191 A1, hereinafter Takahashi) in view of Wu et al. (US 20160072863 A1, hereinafter Wu) in view of LaBine et al. (US 20090292999  A1, hereinafter LaBine).

As to dependent claim 8, the rejection of claim 1 is incorporated. Takahashi does not teach the method wherein the first event further comprises the second user speaking in the multimedia conference, and further comprising associating a time period for the second user to control the first cursor in the multimedia conference after the second user stops speaking.
Wu teaches:
the first event further comprises the second user speaking in the multimedia conference, and further comprising the second user to control the first cursor in the multimedia conference after the second user stops speaking (Fig. 4, paragraph [0056], This attendee interrupts the presenter by asking: "How is that related?" At this moment, the attendee is the top speaker, has the shared content active and in the foreground on their computer, and the cursor is positioned within the shared content; the attendee is the second user; the presenter is the first user; the attendee has the cursor control after he speaks).
automatically update the shared content to show the pointer (Wu, paragraph [0056]).
Takahashi/Wu does not teach:
associating a time period for the second user to control the first cursor in the multimedia conference.
LaBine teaches:
associating a time period for the second user to control the first cursor in the multimedia conference (paragraph [0077], while under local control, time lapsed since a last local user input event such as a mouse click, keyboard entry or pen entry on the host computer is tracked (step 312) by the host computer.  If the time lapsed does not exceed a threshold (step 314), which for the purposes of the following is three (3) seconds but can be another value as appropriate, then tracking of time lapsed continues at step 312; the time lapsed being tracked is the associated time period starting from a user controls the cursor; the first user and the second user collaborate in the conference; one user could only control the cursor for a certain period of time).
more intuitive for users collaborating in a conferencing (LaBine, paragraph [0018]).

As to dependent claim 18, the rejection of claim 13 is incorporated. Takahashi does not teach the system wherein the first event is the second user speaking in the multimedia conference, and wherein the cursor control module associates a time period for the second user of the second communication endpoint to control the first cursor in the multimedia conference after the second user stops speaking.
Wu teaches:
the first event is the second user speaking in the multimedia conference, and wherein the cursor control module for the second user of the second communication endpoint to control the first cursor in the multimedia conference after the second user stops speaking (Fig. 4, paragraph [0056], This attendee interrupts the presenter by asking: "How is that related?" At this moment, the attendee is the top speaker, has the shared content active and in the foreground on their computer, and the cursor is positioned within the shared content; the attendee is the second user; the presenter is the first user; the attendee has the cursor control after he speaks).
automatically update the shared content to show the pointer (Wu, paragraph [0056]).
Takahashi/Wu does not teach:
associating a time period for the second user to control the first cursor in the multimedia conference.
LaBine teaches:
associating a time period for the second user to control the first cursor in the multimedia conference (paragraph [0077], while under local control, time lapsed since a last local user input event such as a mouse click, keyboard entry or pen entry on the host computer is tracked (step 312) by the host computer.  If the time lapsed does not exceed a threshold (step 314), which for the purposes of the following is three (3) seconds but can be another value as appropriate, then tracking of time lapsed continues at step 312; the time lapsed being tracked is the associated time period starting from a user controls the cursor; the first user and the second user collaborate in the conference; one user could only control the cursor for a certain period of time).
more intuitive for users collaborating in a conferencing (LaBine, paragraph [0018]).

Claims 5 and 17 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over of Takahashi et al. (US 20100199191 A1, hereinafter Takahashi) in view in view of Jones et al. (US 20130198657 A1, hereinafter Jones).

As to dependent claims 5 and 17, the rejection of claim 1 is incorporated. Takahashi teaches the method wherein the plurality of users comprises at least a third user at a third communication endpoint (Fig. 1, paragraph [0058], terminal device 5n) and further comprising:
establishing a sidebar communication between the first communication endpoint and the second communication endpoint (paragraph [0112], when other users "Ichi" and "Tar" try to access that window 101, a dialog, for example, "under editing" is displayed).
Takahashi does not teach:
detecting a second event associated with the multimedia conference, wherein the second event is one or more of the first user of the first communication endpoint or the 
in response detecting the second event, only displaying the first cursor in the multimedia conference on the first communication endpoint and on the second communication endpoint.
Jones teaches:
detecting a second event associated with the multimedia conference, wherein the second event is one or more of the first user of the first communication endpoint or the second user of the second communication endpoint privately controlling the first cursor in the multimedia conference (“As illustrated in the embodiment of FIG. 8, the private conference user interface 116 may comprise a private chat window 802 that enables private participants 108 to initiate a chat with one or more other private participants 108”, paragraph [0038], the second event is that one user initiate a private chat with another private participant by window 108, and the first cursor is the cursor in the chat window); and 
in response detecting the second event, only displaying the first cursor in the multimedia conference on the first communication endpoint and on the second communication endpoint (“The private chat window 802 may display a participant indicator 804 and a text box 806 containing the contents of the messages.”, paragraph [0038], only user "You" and "John" could see the text and cursor movement in window 802).
Since Takahashi teaches a method of multimedia conference cursor control on display, it would have been obvious to one of ordinary skill in the art before the effective enable private participants to privately interact with each other without notifying any of the public participants (Jones, paragraph [0038]).

Claim 10 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Takahashi et al. (US 20100199191 A1, hereinafter Takahashi) and in view of George et al. (US 20090210228 A1, hereinafter George).

As to dependent claim 10, the rejection of claim 3 is incorporated. Takahashi teaches the method wherein the second event is a command of the first user (paragraph [0115],  \the user "S. J" may obtain manipulation authority over the window 101 again when the user "S. J" makes any cursor manipulation such as mouse clicking on the window 101; the user "S. J" makes any cursor manipulation such as mouse clicking on the window 101 is the second event).
Takahashi does not teach:

George teaches the event is a stress or mood of the user (paragraph [0038], a script may be selected and served according to a trigger event from VRE 111 that identifies a specific mood state such as "agitated".).
Since Takahashi teaches a method of multi-user conference operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the event is a stress or mood of the user, as taught by George, as the prior arts are from the same application field of user interface action response. By incorporating George into Takahashi would expand the utility of Takahashi/’s system by allowing to detect one or more mood states of a customer (paragraph [0038]).

Claim 22 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Takahashi et al. (US 20100199191 A1, hereinafter Takahashi) in view of Lee et al. (US 20080040137 A1, hereinafter Lee).

As to dependent claim 22, the rejection of claim 1 is incorporated. Takahashi teaches the method wherein the first event associated with the multimedia conference is to switch control of the first cursor in the multimedia presentation (Fig. 10, paragraph [0114], when the cursor of the user "S. J" moves out of the window 101, the user "S. J" loses manipulation authority over the window 101. …When the cursor of another user "Ichi" or "Tar" accesses the window 101, another user "Ichi" or "Tar" can newly obtain the manipulation authority over the window 101; the cursor of the user "S. J" moves out of the window 101 is the first  event).
Takahashi does not teach the first event further comprises detecting a group discussion period for further action.
Lee teaches the first event further comprises detecting a group discussion period for further action (“a discussion closing step of closing the discussion upon discussion period termination and notifying a discussion termination notice via E-mail;”, paragraph [0043]).
Since Takahashi teaches a method of multi-user conference operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the event is a stress or mood of the user, as taught by Lee, as the prior arts are from the same application field of user interface action response. By incorporating Lee into Takahashi would expand the utility of Takahashi/’s system by allowing performing closing processing upon discussion period termination (Lee, paragraph [0044]).

Claim 12 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Takahashi et al. (US 20100199191 A1, hereinafter Takahashi) in view of Chawla et al. (US 20070005752 A1, hereinafter Chawla).

As to dependent claim 12, the rejection of claim 1 is incorporated.  Takahashi teaches the method further comprising the multimedia conference with controlling the first cursor in the multimedia conference (Fig. 10, paragraph [0114], when the cursor of the user "S. J" moves out of the window 101, the user "S. J" loses manipulation authority over the window 101. …When the cursor of another user "Ichi" or "Tar" accesses the window 101, another user "Ichi" or "Tar" can newly obtain the manipulation authority over the window 101).
Takahashi does not teach recording the multimedia conference comprises recording control of the one cursor and individual user associated with controlling the one cursor.
	Chawla teaches recording the multimedia conference comprises recording control of the one cursor and individual user associated with controlling the one cursor (“In one embodiment, the content activity field 420 indicates a time stamp when the interface activity is detected through the content detection module 320. For example, a time stamp that describes when the cursor is utilized by a user of the particular device during the collaboration session is recorded and stored within the interface activity field 420”, paragraph [0056]).
Since Takahashi teaches a method of multi-user conference operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate recording the multimedia conference comprises recording control of the one cursor and individual user associated with controlling the one cursor, as taught by Chawla, as the prior arts are from the same application field of conference user interface. By incorporating Chawla into Takahashi would expand the utility of Takahashi/’s system by allowing monitoring attention of a user during a collaboration session (paragraph [0002]).

Claim 26 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Takahashi et al. (US 20100199191 A1, hereinafter Takahashi) in view of Tiongson et al. (US 20020109728 A1, hereinafter Tiongson).

As to dependent claim 26, the rejection of claim 4 is incorporated. Takahashi  teaches the method wherein the second event is the second user’s action (paragraph [0115], while the user "S. J" puts its cursor onto the window 101 in the state of FIG. 8, the user "S. J" may also lose the manipulation authority over the window 101 when no manipulation is executed (e.g., by clicking a mouse, moving a cursor, or editing (during the editing, the cursor also moves accordingly)) for a predetermined time; no manipulation is not paying attention).
Takahashi does not teach the user looking at or pointing to a specific area of the presented document as a trigger condition.
Tiongson teaches the user looking at or pointing to a specific area of the presented document as a trigger action (paragraph [0038], Selecting with a mouse or other pointing device on a specific item makes the indicator "active" and displays the indicator in the presentation area on the right).
Since Takahashi teaches a method of multi-user conference operation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user looking at or pointing to a specific area of the presented document as a trigger action, as taught by Tiongson, as the prior arts are from the same application field of conference user interface operation. By incorporating display the indicator in the presentation area on the right (Tiongson, paragraph [0038]).

Claim 27 is rejected under AIA  35 U.S.C. § 103 as being unpatentable over Takahashi et al. (US 20100199191 A1, hereinafter Takahashi) in view of SAKANIWA et al. (US 20120020641 A1, hereinafter SAKANIWA).

As to dependent claim 27, the rejection of claim 4 is incorporated. Takahashi  teaches the method wherein the second event is the second user’s action (paragraph [0115], while the user "S. J" puts its cursor onto the window 101 in the state of FIG. 8, the user "S. J" may also lose the manipulation authority over the window 101 when no manipulation is executed (e.g., by clicking a mouse, moving a cursor, or editing (during the editing, the cursor also moves accordingly)) for a predetermined time; no manipulation is not paying attention).
Takahashi does not teach detecting the presence of the user being off camera as a trigger condition.
SAKANIWA teaches detecting the presence of the user being off camera (paragraph [0111], if the user leaves the sensor detection area, the sensor control unit 109 changes the presence detection flag from ON or OFF in response to the output from the human sensor or camera sensor).
Since Takahashi teaches a method of multimedia conference cursor control on display, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detecting the presence of the user the sensor control unit 109 checks that nobody really exists in the detection area (SAKANIWA, paragraph [0112]).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 13, 25-27, cancellation of claims 23-24.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.W/
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143